Citation Nr: 0515853	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-21 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of left (minor) shoulder dislocation status post-surgery, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) initial rating 
for hernia residuals status post-ventral hernia repair.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from November 1996 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disabilities, the Board has styled the 
issues of the case as reflected.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran indicated in his June 2003 substantive appeal 
that he desired a Board Hearing.  An April 2005 Board letter 
informed him that his hearing was schedule for May 18, 2005.  
The veteran failed to appear for his hearing.  This case was 
thereafter processed as though the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.702 (2004).


FINDINGS OF FACT

1.  The veteran is right handed.  His left shoulder 
dislocation residuals manifest with occasional pain, 
sclerosis along the humeral head, and limitation of motion 
(LOM).

2.  LOM on flexion or abduction to shoulder level has not 
been more nearly approximated.

3.  The veteran's ventral hernia status post-operative 
residuals manifests with a nontender and mobile scar 3 CM x 
0.5 CM in area in the epigastrium and a soft and nontender 
abdomen. No masses are palpable and bowel sounds are 
normoactive.

4.  Ventral hernia status post-operative, small, not well 
supported by belt under ordinary conditions, or healed 
ventral hernia or post-operative wounds with weakening of 
abdominal wall and indication for a supporting belt has not 
been more nearly approximated.


CONCLUSIONS OF LAW

1.  The requirements for an initial rating in excess of 10 
percent for residuals of left (minor) shoulder dislocation 
status post-surgery have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5019, 5201 (2004).

2.  The requirements for a compensable initial rating for 
hernia residuals status post-ventral hernia repair have not 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.3, 4.7, 4.114, Diagnostic Code (DC) 7339 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., upon receipt of a 
substantially complete application for benefits, imposes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
as well as a duty to notify the claimant what information and 
evidence, if any, the claimant is to provide, what evidence 
VA will attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA duty to notify

In a letter dated in October 2002 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had obtained his service 
medical records, had ordered an appropriate examination, and 
that the RO would obtain any private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  The letter also 
informed the veteran to describe any additional evidence he 
desired obtained or send the evidence needed to support his 
claim, which the Board construes as reasonably informing him 
to submit any evidence in his possession.  In response to the 
letter, the veteran informed the RO that there was no further 
evidence he desired submitted.

Following the grant of service connection and the veteran's 
disagreement with the evaluation of his disabilities, the 
statement of the case (SOC) informed him of the applicable 
criteria for an increased rating and the evidence needed to 
support it.

The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); Opinion Of The General 
Counsel (VAOPGCPREC) 1-2004 (February 24, 2004); Mayfield v. 
Nicholson, 19 Vet. App. ___, No. 02-1077 (April 14, 2005); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Quartuccio v. 
Principi, 16 Vet. App. 183.  As noted, the veteran was 
granted the benefit for which he applied, and the current 
issue before the Board is the evaluation of his disabilities.  
In light of the fact that the RO issued the veteran the 
requisite VCAA notice upon receipt of his claim, the RO is 
not required to send another VCAA notice concerning the 
additional issue of the evaluation of his disorders.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA receives a notice 
of disagreement (that raises a new issue) in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(increased rating issues are separate from service connection 
issues).  Thus, the Board finds that the veteran received 
VCAA-compliant notice.


VCAA duty to assist

The RO obtained the veteran's service medical records and 
ordered an appropriate examination to determine the severity 
of his disabilities.  The claim file reflects no record of 
the veteran having asserted that there is additional evidence 
to be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  Thus, the Board 
finds that the RO has complied with the duty to assist to 
assist the veteran with the development of his claim.  
38 C.F.R. § 3.159(c).

Overview

The veteran submitted his application for entitlement to 
service connection in August 2002.  The November 2002 rating 
decision granted service connection for left shoulder 
dislocation status post-surgical intervention with a 10 
percent evaluation, and for status post-ventral hernia repair 
with a noncompensable evaluation, both effective July 20, 
2002.

Left shoulder factual background

The September 2002 VA examination report reflects that the 
veteran related that he dislocated his left shoulder in 1997, 
and he underwent a surgical repair in 2000.  He complained of 
flare-ups of pain with certain movements and on lying on his 
left side, and occasional LOM when lifting due to pain.  
Physical examination of the shoulder revealed a long, linear 
scar along the anterior axillary fold.  The scar was flat, 
nontender and mobile.  The shoulders were symmetrical and 
without any muscle atrophy, but there was tenderness to 
palpation over the left shoulder.  Range of motion (ROM), 
active and passive, on flexion was 0 to 150 degrees, with 
pain at the end.  ROM, active and passive, on abduction was 0 
to 180 degrees, with pain at 150 to 180 degrees.  ROM on 
external rotation was 0 to 80 degrees, with pain at the end, 
and internal rotation was 0 to 90 degrees.  The veteran 
manifested some slowing of movement toward the end of 
flexion, external rotation, and abduction of the left 
shoulder, but there was no evidence of fatigability or 
weakened movement against resistance.  X-rays showed a focal 
area of sclerosis along the humeral head.
A September 1996 Report Of Medical History in the service 
medical records reflects that the veteran is right handed.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  In this case, 
the history of the veteran's disability is more important 
than normal given the fact that when an appellant disagrees 
with the initial evaluation assigned following a grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based on the levels of disability 
manifested during each separate period of time.  See 
Fenderson v. West, 12 Vet. App. at 126.

Analysis

The veteran's left shoulder is rated analogously for 
bursitis.  38 C.F.R. §§ 4.20, 4.741a, DC 5019.  Bursitis is 
rated on the basis of LOM of the affected part as 
degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 
5019.  DC 5003 provides that degenerative arthritis 
established by x-ray is rated on the basis of LOM under the 
appropriate DCs for the joint involved.  Further, if the LOM 
of the joint involved is noncompensable, a rating of 10 
percent is applicable.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent.  Id., Note (1); with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Id., Note (2).  The 
shoulder is a major joint.  38 C.F.R. § 4.45(f).  The 
interplay between DC 5003, arthritis established by x-ray, 
and LOM is further clarified in VAOPGCPREC 9-98, which 
provides that there must be LOM at least to the extent of 
zero percent disabling albeit non-compensable.  Id., pp. 1-
2.  This means that, even with x-ray evidence of arthritis, 
if ROM is normal and pain free, that is not the same as 
"absence of LOM" for purposes of qualifying for a 10 
percent evaluation.

LOM for the shoulder joint is rated under DC 5201.  LOM 
restricted to shoulder level warrants an evaluation of 20 
percent.  LOM restricted to midway between the side and 
shoulder level warrants an evaluation of 30 percent for the 
major joint and 20 percent for the minor joint.  LOM 
restricted to 25 degrees from the side warrants an 
evaluation of 40 percent for the major joint and 30 percent 
for the minor joint.  DC 5201.

The veteran's ROM on external rotation of 90 degrees was 
normal, and his ROM on internal rotation of 80 degrees was 
only 10 degrees less than normal.  38 C.F.R. § 4.71a, Plate 
I.  The Board notes that his ROM on abduction after 150 
degrees was with pain.  Therefore, although he was able to 
abduct to 180 degrees, in light of his pain beyond 150 
degrees, his ROM on abduction was 0 to 150 degrees.  Deluca, 
8 Vet. App. 202.  Nonetheless, ROM of 0 to 150 degrees for 
flexion and abduction is well above shoulder level or midway 
between side and shoulder, which means that his LOM more 
nearly approximates a noncompensable evaluation.  38 C.F.R. 
§§ 4.3, 4.7, 4.71a, DC 5201.  As such, the veteran's left 
shoulder post-surgery residuals more nearly approximates the 
minimum evaluation of 10 percent as compensation for his 
bursitis, which manifests with pain on motion and LOM.  
38 C.F.R. § 4.3, 4.7, 4.71a, DC 5003.  A higher, 20 percent, 
evaluation is not warranted by the evidence of record, as 
the veteran's left shoulder LOM does not more nearly 
approximate flexion or abduction to shoulder level.  Thus, 
the Board finds that the 10 percent evaluation adequately 
compensates the veteran for the functional loss of his left 
shoulder due occasional shoulder pain and LOM, and that his 
left shoulder disability has more nearly approximated a 10 
percent evaluation the entire appeal period.  38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59.

Ventral hernia factual background

The veteran's ventral hernia was surgically repaired in 2001, 
and he related that there had not been any recurrence of 
swelling at the surgical site, and he denied having any pain 
at the site.  Physical examination of the abdomen revealed a 
slightly hyperpigmented, flat, nontender and mobile scar in 
the epigastrium measuring 3 CM x 0.5 CM.  The abdomen was 
soft and nontender.  No masses were palpable, and bowel 
sounds were normoactive.  The examiner rendered diagnoses of 
left shoulder dislocation treated surgically now with 
residual restriction of ROM and ventral hernia repair with a 
residual scar.

Applicable law and regulation

The legal standard for applying the VA rating schedule is set 
forth above and, except for that portion which discusses 
rating disabilities of the musculoskeletal system, is 
incorporated here by reference.

Analysis

A post-operative ventral hernia which manifests as large and 
not well supported by a belt under ordinary conditions 
warrants an evaluation of 40 percent.  A post-operative 
ventral hernia which manifests as small and not well 
supported by a belt under ordinary conditions, or as a healed 
ventral hernia or post-operative wounds with weakening of 
abdominal wall and indication for a supporting belt, warrants 
an evaluation of 20 percent.  A post-operative ventral hernia 
which manifests with healed post-operative wounds, no 
disability, and no indication for need of a belt is deemed 
noncompensable.  38 C.F.R. § 4.114, DC 7339.

The evidence of record shows the veteran's post-operative 
ventral hernia to more nearly approximate a noncompensable 
evaluation.  38 C.F.R. §§ 4.3, 4.7.  The examination report 
reflects that neither the veteran's scar nor his abdomen 
manifest any active symptomatology.  The evidence does not 
show a compensable evaluation to be warranted, as the 
veteran's residuals do not include a weakened abdominal wall 
and need for a belt or a weakened abdominal wall not well 
supported by a belt.  38 C.F.R. §§ 4.3, 4.7, DC 7339.  The 
veteran's post-operative ventral hernia residuals have more 
nearly approximated a noncompensable evaluation the entire 
appeal period.  Id.



ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of left (minor) shoulder dislocation status post-
surgery is denied.

Entitlement to a compensable initial rating for hernia 
residuals status post-ventral hernia repair is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


